Case: 14-15479   Date Filed: 08/13/2015   Page: 1 of 5


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15479
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:14-cr-00032-RH-CAS-2



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

CHARLES RAIMONDI, JR.,

                                                      Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (August 13, 2015)

Before TJOFLAT, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
                    Case: 14-15479       Date Filed: 08/13/2015       Page: 2 of 5


         On May 12, 2012, at the Federal Detention Center in Tallahassee, Florida,

while Charles Raimondi, Jr., a Detention Center inmate, was conversing with an

inmate (“victim”), Rickey Lacey, an inmate, attacked the victim from behind with

a “shank” made of razor blades embedded in a tooth brush. Lacey split the

victim’s earlobe and cut his face, neck and throat. The victim’s medical treatment

included 24-300 stitches. A piece of a razor blade was found in a drain near where

Raimondi had been standing. Raimondi hid the toothbrush containing a remaining

razor blade between his buttocks, where corrections officers found it.

         A four-count indictment was returned against Lacey and Raimondi, each

charged separately in two counts. Count Three alleged that Raimondi, in violation

of 18 U.S.C. § 2, aided and abetted Lacey’s possession of the shank in violation of

18 U.S.C. § § 1791(a)(2), 1791(b)(3), and 1791(d)(1)(B). Count Four alleged that

Raimondi, in violation of 18 U.S.C. § 3, assisted Lacey in order to hinder or

prevent Lacey’s apprehension, trial or punishment for the commission of an assault

with a dangerous weapon with intent to do bodily harm.

         Raimondi plead guilty to the two counts pursuant to a plea agreement. At

sentencing, the District Court determined that Raimondi’s sentence range under the

Guidelines came to 46 to 57 months incarceration. 1 In doing so, the court denied

Ramondi a three-level reduction of his adjusted offense level under U.S.S.G. §

         1
             An adjusted offense level of 17 and a criminal history category V yielded this sentence
range.
                                                   2
                 Case: 14-15479   Date Filed: 08/13/2015   Page: 3 of 5


3E1.1 for acceptance of responsibility because of his post-plea prison conduct,

which included possession of a weapon similar to the shank used in Lacey’s

commission of the assault. Nonetheless, the District Court departed downward

from the sentence range and sentenced Raimondi to concurrent prison terms of 36

months. He now appeals these sentences, arguing that the District Court erred in

denying his request for acceptance of responsibility in calculating his adjusted

offense level.

      We review the District Court’s denial of the acceptance of responsibility

adjustment for clear error. United States v. Calhoon, 97 F.3d 518, 531 (11th Cir.

1996). To find the court’s decision clearly erroneous, we must have a “definite

and firm conviction that a mistake was committed.” United States v. Rothenberg,

610 F.3d 621, 624 (11th Cir. 2010) (quotation omitted).

      The Sentencing Guidelines allow for a decrease in the offense level by two

or three levels if the defendant clearly demonstrates acceptance of responsibility.

U.S.S.G. § 3E1.1. The commentary states that while a guilty plea is significant

evidence of acceptance of responsibility, it may be outweighed by other conduct

that is inconsistent with acceptance of responsibility. U.S.S.G. § 3E1.1, comment.

(n.3). Additionally, the commentary provides a non-exclusive list of factors to be

considered in determining whether a defendant accepted responsibility, including

whether the defendant has voluntarily withdrawn from criminal conduct. U.S.S.G.


                                          3
               Case: 14-15479     Date Filed: 08/13/2015    Page: 4 of 5


§ 3E1.1, comment. (n.1). A wide range of evidence may be considered in

determining if the defendant recognizes the wrongfulness of his conduct, has

remorse for the consequences, and is willing to turn away from that conduct in the

future. United States v. Scroggins, 880 F.2d 1204, 1215-16 (11th Cir. 1989).

      We have consistently found that subsequent criminal conduct is a valid basis

for denying an acceptance of responsibility adjustment. United States v. Davis,

878 F.2d 1299, 1300-01 (11th Cir. 1989) (holding continued drug use while out on

bond supports denying acceptance of responsibility); United States v. Villarino,

930 F.2d 1527, 1529-30 (11th Cir. 1991) (holding conviction for nine additional

offenses while released on bond supports denying acceptance of responsibility).

Subsequent criminal conduct may be considered even if it is unrelated to the

underlying offense. United States v. Pace, 17 F.3d 341, 343 (11th Cir. 1994)

(denying adjustment based on subsequent marijuana use when underlying charge

was for making false claims against the United States).

      Such continued criminal conduct after arrest evidences unwillingness to turn

away from the criminal lifestyle that led to the initial arrest, and, therefore, shows

the defendant has not accepted responsibility. Scroggins, 880 F.2d at 1215-16

(holding continued use of cocaine supports denying acceptance of responsibility).

The Supreme Court has noted that when a defendant “obviously did not cease his

life of crime, receipt of a sentencing reduction for acceptance of responsibility


                                           4
               Case: 14-15479    Date Filed: 08/13/2015    Page: 5 of 5


would . . . [be] so ludicrous as itself to compromise the public reputation of judicial

proceedings.” Puckett v. United States, 556 U.S. 129, 143, 129 S.Ct 1423, 1433,

173 L. Ed. 2d 266 (2009).

      The District Court’s acceptance of responsibility finding was not clearly

erroneous. Raimondi Jr.’s post-plea prison conduct falls within the type of

subsequent criminal conduct that this court has recognized as a valid consideration

in determining acceptance of responsibility. Particularly, Raimondi Jr.’s

possession of a weapon similar to that used in the underlying offense is significant

evidence that he had not accepted responsibility and turned away from his criminal

conduct. Even Raimondi Jr.’s subsequent criminal actions that were unrelated to

the underlying offense, such as the physical violence against another inmate and

general refusal to comply with prison officials, are proper considerations in

determining whether he has accepted responsibility. In sum, Raimondi Jr. failed to

meet his burden in proving he should have received an adjustment for acceptance

of responsibility.

      AFFIRMED.




                                           5